DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the phrase "preferably of (meth)acrylate" renders the claim indefinite because it is unclear whether the limitation further limiting the claim or not.



Claim 18 provides for the use of a compound, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  In other words, the claimed invention is directed to non-statutory subject matter.  Thus, the claim does not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-15 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/023444 (herein Ikari).
As to claims 1, 3-10, Ikari discloses:

    PNG
    media_image1.png
    710
    387
    media_image1.png
    Greyscale

This reads on the structure of claim 1, wherein R6(R5 of Ikari) is hydrogen or methyl, R3 (R1 of Ikari) is polyisobutylene, R1=R2=R4=R5=H, n is 1.  R (R2 of Ikari) is preferably 2 carbon atoms: CH2CH2, ethylene), R7 is hydrogen.  
As to the polyisobutylene, note that it has a molecular weight of 200 to 500,000,, which correlates to about C17 to C35000 polyisobutyl radical, exemplified as 5400, which is C385 polyisobutyl.  See paragraph 27 and examples.  It is noted that the claims contain product by process limitations (“derived from polyisobitylene having a content of terminal double bonds…”), nevertheless the compound is derived from a polyisobutylene which is terminated by at least one, typically 2 functionalities (thus 100%) that are converted to methacryoyl groups.  See paragraphs 65-75 and examples.  The polyisobutylene is 100% isobutylene.   See paragraph 38 and examples.
As to claims 2, 14-15 and 17, Ikari discloses polymers and methods of producing them produced from the compound polymerized with a monomer such as methyl methacrylate.  See paragraphs 125-133.
As to claim 11, the halogen content is 100 ppm or less.  See paragraph 171.
As to claim 13, the additional monomer is optional and only the compound is required to be polymerized.  See paragraphs 125-133 and examples.
As to claim 18, the compound is utilized in adhesives.  See paragraph 191.






Claim(s) 1-13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017/099043 and/or US 2018/0362676 (herein Ikari-2).
Note that US 2018/0362676 is the English equivalent of WO 2017/099043 and thus is utilized as the English translation of the WO document.
Note that the filing date of the US and WO documents is 12/11/15 and the publication date of the WO document is 6/15/17 and 12/20/18 for the US application.  The instant application has a foreign priority of 8/5/16.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. However, perfecting the foreign priority, would only overcome the (a)(1) rejections.  A machine translation of the foreign priority of Ikari-2 has been supplied with the instant action.
As to claims 1, 3-10, Ikari-2 discloses the same compound in paragraphs 15-32 and claim 1.  Specifically, this reads on the structure of claim 1, wherein R6(R5 of Ikari) is hydrogen or methyl, R3 (R1 of Ikari) is polyisobutylene, R1=R2=R4=R5=H, n is 1.  R (R2 of Ikari) is preferably 2 carbon atoms: CH2CH2, ethylene), R7 is hydrogen.  
As to the polyisobutylene, note that it has a molecular weight of 5000 to 30,000, which correlates to about C450to C2100 polyisobutyl radical, exemplified as 5400, which is C928 polyisobutyl (production example 3).  See paragraph 45 and examples.  It is noted that the claims contain product by process limitations (“derived from polyisobitylene having a content of terminal double bonds…”), nevertheless the compound is derived from a polyisobutylene which is terminated by at least one, typically 2 functionalities (thus 100%) that are converted to methacryoyl groups.  See 
With respect to claim 12, the acryloyl group is 0.81, which is within the claimed range.  See example 19.
As to claims 2 and 17, Ikari-2 discloses polymers and methods of producing them produced from the compound polymerized alone.  See examples.
As to claim 11, the halogen is not present in the final product, therefore would naturally have a halogen content within the claimed range.
As to claim 18, the compound is utilized in adhesives.  See paragraph 3.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed process is not taught or suggested by the prior art starting with the phenol and reacting it with an alkylene carbonate.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764